Citation Nr: 0319029	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  02-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include dysthymia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION


The veteran had active Marine Corps duty service from January 
1970 to March 1973 and from March 1973 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2002, 
a statement of the case was issued in February 2002, and a 
substantive appeal was received that month.  


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from PTSD.

2.  An acquired psychiatric disability to include dysthymia 
and/or chronic depression is not shown to be related to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

2.  An acquired psychiatric disability to include dysthymia 
and/or chronic depression was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits enumerated 
above.  The discussions in the rating decision, statement of 
the case, and May 2001 letter have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in the May 2001 letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records and a VA psychiatric examination 
report.  As the record shows that the veteran has been 
afforded a VA examination in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).



Factual Background 

The November 1969 pre-induction medical examination report 
reflected no abnormalities.  The veteran's "PULHES" 
physical profile amounted to a "picket fence" (i.e., all 
1's), indicating a high level of medical fitness.  (See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
for an explanation of the military medical profile system).  

While stationed in Vietnam, the veteran served as a security 
guard at the United States Embassy in Saigon.  Service 
personnel records, however, indicate that he was relieved of 
that assignment for "unsuitability due to disciplinary 
actions and substandard performance of duty."  Apparently, 
he shot a man while on guard duty without permission.  
Further, it was indicated that the veteran was not 
recommended for independent type duty.

Records of hospitalization in mid-December 1971 reflect that 
on admission, companions reflect that the veteran had shot a 
man while on duty without permission.  The  hospital report 
reflects that the veteran was amnesic concerning the above 
event, as well as events extending back several months.  The 
diagnosis was hysterical amnesia and status post concussion.  
He was transferred to another service facility.  It was noted 
at that time that he had been drunk at a party when a general 
brawl occurred and he suffered a blow to the head.  It was 
noted that had done well in Vietnam two incidents where he 
smashed his fist through a wall and another time when he 
accidentally fired a pistol while on guard duty.  It was 
noted that there was no incident of shooting anyone, as 
suggested in the previous summary and that he had not been 
treated for psychiatric problems.  The diagnosis was revised 
to retrograde amnesia.  

A June 1973 medical examination report reflected no 
abnormalities, either physical or psychiatric.  On the 
corresponding report of medical history, the veteran noted a 
history of amnesia.  

August 1974 service medical records reflected a four-year 
history of drinking, a summary court martial, a special court 
martial, and pending disciplinary action.  The charges all 
stemmed from disorderly conduct resulting from alcohol abuse.  
The impression was habitual, excessive drinking.

December 1976 service records indicate that the veteran was 
not recommended for promotion to corporal for failure to 
display the expected qualities.

July 1977 service medical records reflect that the veteran 
attributed most of his problems to drinking.  The diagnosis 
was habitual excessive drinking.  

The June 1978 discharge examination report did not reflect 
any specific psychiatric abnormalities.  

In February 2001, the veteran filed a claim of service 
connection for "depression, sleep disorder, anxiety, 
nervousness, alcohol."

An April 2001 VA psychiatric examination report indicated 
that the veteran complained of infrequent nightmares, 
sadness, isolation, hypervigilance, and the like.  He 
asserted that these symptoms arose subsequent to an incident 
in Vietnam where he witnessed the killing of several friends 
in Saigon.  He could not recall the names of any of the men 
killed.  The veteran denied a psychiatric history, said that 
he had never sought psychiatric or psychological treatment, 
and stated that he was not using psychotropic medication.  
The veteran also recounted that he drank heavily while in the 
Marine Corps but that he did so rarely at present.  He 
indicated that he was married for close to two decades until 
his wife died; he was raising their two teenaged children on 
his own.  The examiner noted that the veteran did not have a 
steady career history but had worked consistently.  On 
objective examination, the veteran was fully alert and 
oriented, had a good grasp of reality, and displayed no signs 
or symptoms of psychosis.  Moreover, his memory was intact, 
and his insight and judgment were good.  He appeared slightly 
depressed, and his affect was blunted.  The examiner opined 
that based on the psychiatric examination and a review of the 
claims file, the veteran suffered from dysthymic disorder.  
The examiner asserted that the veteran did not meet the full 
diagnostic criteria for and diagnosis of PTSD.  He did, 
however, meet the criteria for chronic depression subsequent 
to the death of his wife in 1998.

By August 2001 rating decision, the RO denied service 
connection for PTSD and dysthymic disorder.

Law and Regulations 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

With respect to PTSD, service connection must be denied.  
Service connection can only be granted where the veteran is 
currently suffering from the disability for which service 
connection is being sought.  See 38 C.F.R. § 3.303; Gilpin, 
supra; Degmetich, supra.  On April 2001 VA psychiatric 
examination, the examiner concluded that the veteran did not 
suffer from PTSD.  As such, again, service connection for 
that disability is denied.  See Id.

Service connection for an acquired psychiatric disorder other 
than PTSD must also be denied.  Although the April 2001 VA 
psychiatric examination report does reflect a diagnosis of 
chronic depression, the examiner opined that such disability 
was attributable to the untimely death of the veteran's wife 
in 1998, well after the veteran's separation from service.  
Because there is no nexus between the veteran's chronic 
depression and service, service connection for that 
disability cannot be granted.  38 C.F.R. §§ 3.303, 3.304.

The Board is aware that the April 2001 VA psychiatric 
examination report indicates that the examiner did not 
perform psychological testing.  Upon review of the totality 
of that report, however, the Board concludes that an 
additional examination is not required.  The examiner 
reviewed the veteran's claims file and conducted an interview 
upon which he based his thorough and well-reasoned 
examination report.  In this instance, because the examiner 
was able to obtain diagnoses and form opinions without the 
benefit of these psychological tests, the Board finds that 
their absence is immaterial and of no harm to the veteran.  
Additional psychiatric examination, therefore, is 
unnecessary.  See Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence, provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).

Finally, this is a case where the preponderance of the 
evidence weighs against the veteran's claims.  Pursuant to a 
comprehensive psychiatric examination in April 2001, a VA 
examiner opined that the veteran did not suffer from PTSD and 
that his chronic depression was unrelated to service.  There 
is no probative evidence to the contrary.  As the 
preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.




ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

